

116 HR 999 IH: Devil’s Staircase Wilderness Act of 2019
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 999IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the designation of the Devil’s Staircase Wilderness Area in the State of Oregon, to designate segments of Wasson and Franklin Creeks in the State of Oregon as wild or recreation rivers, and for other purposes. 
1.Short titleThis Act may be cited as the Devil’s Staircase Wilderness Act of 2019. 2.Designation of wilderness area, Devil's Staircase Wilderness, Oregon (a)Devil’s Staircase Wilderness (1)DefinitionsIn this subsection: 
(A)MapThe term map means the map entitled Devil’s Staircase Wilderness Proposal and dated July 26, 2018.  (B)SecretaryThe term Secretary means— 
(i)the Secretary, with respect to public land administered by the Secretary; or  (ii)the Secretary of Agriculture, with respect to National Forest System land.  
(C)StateThe term State means the State of Oregon.  (D)WildernessThe term Wilderness means the Devil’s Staircase Wilderness designated by paragraph (2).  
(2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 30,621 acres of Forest Service land and Bureau of Land Management land in the State, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Devil’s Staircase Wilderness.  (3)Map; legal description (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Wilderness.  
(B)Force of lawThe map and legal description prepared under subparagraph (A) shall have the same force and effect as if included in this subsection, except that the Secretary may correct clerical and typographical errors in the map and legal description.  (C)AvailabilityThe map and legal description prepared under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.  
(4)AdministrationSubject to valid existing rights, the area designated as wilderness by this subsection shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— (A)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and  
(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the Wilderness.  (5)Fish and wildlifeNothing in this subsection affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.  
(6)Adjacent management 
(A)In generalNothing in this subsection creates any protective perimeter or buffer zone around the Wilderness.  (B)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside the Wilderness can be seen or heard within the Wilderness shall not preclude the activity or use outside the boundary of the Wilderness.  
(7)Protection of tribal rightsNothing in this subsection diminishes any treaty rights of an Indian Tribe.  (8)Transfer of administrative jurisdiction (A)In generalAdministrative jurisdiction over the approximately 49 acres of Bureau of Land Management land north of the Umpqua River in T. 21 S., R. 11 W., sec. 32, is transferred from the Bureau of Land Management to the Forest Service.  
(B)AdministrationThe Secretary shall administer the land transferred by subparagraph (A) in accordance with— (i)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and  
(ii)any laws (including regulations) applicable to the National Forest System.   (b)Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(214)Franklin creek, oregonThe 4.5-mile segment from its headwaters to the private land boundary in sec. 8, to be administered by the Secretary of Agriculture as a wild river.  (215)Wasson creek, oregonThe 10.1-mile segment in the following classes: 
(A)The 4.2-mile segment from the eastern boundary of T. 21 S., R. 9 W., sec. 17, downstream to the western boundary of T. 21 S., R. 10 W., sec. 12, to be administered by the Secretary of the Interior as a wild river.  (B)The 5.9-mile segment from the western boundary of T. 21 S., R. 10 W., sec. 12, downstream to the eastern boundary of the northwest quarter of T. 21 S., R. 10 W., sec. 22, to be administered by the Secretary of Agriculture as a wild river..  
